


109 HRES 926 IH: Condemning the kidnapping of Israeli

U.S. House of Representatives
2006-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 926
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2006
			Mr. Issa submitted
			 the following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Condemning the kidnapping of Israeli
		  soldiers by Hamas and Hezbollah, affirming the right of Israel to conduct
		  operations to secure the kidnapped soldiers, urging all parties to protect
		  innocent life and civilian infrastructure, and for other
		  purposes.
	
	
		Whereas on June 25, 2006, Israeli Defense Forces Corporal
			 Gilad Shalit was kidnapped and taken hostage by a Palestinian militant group
			 that included members of the military wing of Hamas;
		Whereas Hamas political leader Khaled Meshaal, in
			 Damascus, Syria, has acknowledged the role of Hamas in holding Corporal Shalit
			 hostage;
		Whereas on July 12, 2006, operatives of the terrorist
			 group Hezbollah carried out an attack in Israel, killing three Israeli soldiers
			 and taking two others hostage;
		Whereas Hezbollah Secretary General Hasan Nasrallah has
			 acknowledged Hezbollah’s responsibility for the attack and taking
			 hostages;
		Whereas Iran, Syria, and elements of the Government of
			 Lebanon have a well-documented history of supporting the terrorist groups
			 responsible for these kidnappings;
		Whereas President George W. Bush stated on July 13, 2006,
			 [t]he democracy of Lebanon is an important part of laying a foundation
			 of peace, that the government of Lebanese Prime Minister Faoud Sinoria
			 must not be undermined during the current crisis, and that Syria and Iran must
			 be held to account for their shared responsibility in the recent hostage
			 taking; and
		Whereas Secretary of State Condoleezza Rice stated on July
			 12, 2006, All sides must act with restraint to resolve this incident
			 peacefully and to protect innocent life and civilian infrastructure.:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)condemns Hamas and
			 Hezbollah for engaging in the reprehensible terrorist act of taking
			 hostages;
			(2)affirms the right
			 of Israel to conduct operations, both inside and outside its own borders and in
			 the territory of countries supporting the hostage takers, in pursuit of the
			 release of hostages;
			(3)notes that all
			 governments that have provided continued support to Hamas or Hezbollah share
			 responsibility for the hostage taking and urges these countries to use all
			 efforts to secure the unconditional release of the hostages;
			(4)urges all parties
			 to protect innocent life and civilian infrastructure;
			(5)declares its
			 continued commitment to aiding Israel and the administration of President
			 George W. Bush in battling terrorism and securing the unconditional release of
			 hostages; and
			(6)expresses its
			 condolences to all innocent victims of recent violence in Israel, Lebanon, and
			 the Palestinian territories and their families, including those of the three
			 Israeli hostages.
			
